Citation Nr: 0312330	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-44 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
exploratory laparotomy with appendectomy, umbilical hernia 
repair and incisional hernia.

2.  Entitlement to service connection for residuals of a 
right eye injury.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for a left eye 
disorder.

8.  Entitlement to service connection for a dental disorder.

9.  Entitlement to service connection for sinusitis.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board remanded the case in August 1997.  At that time, 
the Board concluded that a statement filed by the appellant 
in June 1993 was not a notice of disagreement with the April 
1993 rating decision that denied service connection for 
residuals of an exploratory laparotomy with appendectomy, 
umbilical hernia repair and incisional hernia, residuals of a 
right eye injury, and a psychiatric disorder.  Based on this 
interpretation of the appellant's statement, the Board 
remanded the case, in part, for the RO to determine whether 
the appellant had submitted new and material evidence to 
reopen these claims.  The RO readjudicated the claims in 
September 2002 by reopening the claims and denying them on 
the merits.  

On review of the record, the Board acknowledges that the 
appellant's June 1993 statement of "I am not in agreement 
with your decision of April . . . 1993", in fact registered 
disagreement with the entire rating decision, including the 
issues of entitlement to service connection for residuals of 
an exploratory laparotomy with appendectomy, umbilical hernia 
repair and incisional hernia, residuals of a right eye 
injury, and a psychiatric disorder.  As the RO reopened these 
claims and adjudicated them on the merits in September 2000 
the Board will proceed to do so as well.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the development is complete, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  The evidence does not show that current residuals of an 
exploratory laparotomy with appendectomy, umbilical hernia 
repair and incisional hernia, are related to service.  

2.  The evidence does not show current residuals of a right 
eye injury.  

3.  The evidence does not show a current respiratory 
disorder.  

4.  The evidence does not show a current skin disorder.

5.  The evidence does not show current hepatitis.  

6.  The evidence does not show a current left eye disorder.  

7.  The evidence does not show a current dental disorder.  

8.  The evidence does not show current sinusitis.  


CONCLUSIONS OF LAW

1.  Residuals of an exploratory laparotomy with appendectomy, 
umbilical hernia repair and incisional hernia, were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  Residuals of a right eye injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  A respiratory disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  A skin disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2002).  

5.  Hepatitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

6.  A left eye disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

7.  A dental disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

8.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for service connection and there 
is no issue as to whether they are substantially complete.  
38 U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in October 1992.  Accordingly, 
when he later submitted statements seeking service connection 
for other claims, these informal claims did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is thus no issue as to providing 
the appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In February 1995, the RO issued 
a statement of the case informing him of the evidence and law 
concerning his claims.  By a January 1996 letter, it informed 
the appellant of the need to clarify his intent for another 
hearing, in addition to the hearing conducted in June 1995.  
In response to the Board's August 1997 remand, the RO asked 
the appellant, in August 1997, to specify the disorders he 
claimed were associated with herbicide agents.  In an April 
2001 letter and again in a September 2002 letter, the RO told 
the appellant of the evidence needed to show service 
connection, the information that was needed from him to 
substantiate the claims, and how VA would help him obtain 
this evidence if needed.  By a supplemental statement of the 
case in September 2002, listed the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  Finally, in a December 
2002 letter, the RO told the appellant that the case would 
again be before the Board and that he had the opportunity to 
submit any additional evidence in support of his claims.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant indicated that he 
received treatment at the VA Medical Center in San Juan and 
had been in receipt of benefits from the Social Security 
Administration (SSA).  The record includes evidence from both 
sources.  VA has undertaken all necessary and reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
March 1994 and July 1995.  Although these examinations were 
nearly eight years ago, and dealt with orthopedic and 
psychiatric issues, further examinations are not necessary.  
The clinical records associated with the claims file, 
including VA and private medical records and materials 
obtained from SSA, fail to show any of the disorders that are 
the subject of this final decision.  The Board concludes, 
therefore, that further examinations are not necessary to 
substantiate the claims.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

A.  Service Connection for Residuals of
an Exploratory Laparotomy with Appendectomy, Umbilical Hernia 
Repair and Incisional Hernia, and for Residuals of a Right 
Eye Injury

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

The service medical records show no evidence of exploratory 
laparotomy with appendectomy, umbilical hernia repair and 
incisional hernia.  The appellant underwent the exploratory 
laparotomy with appendectomy in July 1991 and the umbilical 
hernia repair and incisional hernia in September 1992.  A 
private medical record in July 1991 showed that the appellant 
had a four-day history of epigastric abdominal pain that 
required surgery.  He remained hospitalized for eight days 
following the exploratory laparotomy and appendectomy due to 
fever, though he was discharged in good condition.  VA 
general medical examination in February 1993 revealed 
complaints of abdominal pain while coughing and a diagnosis 
of large abdominal incisional hernia due to the exploratory 
surgery.  

VA clinical records from July to September 1992 showed 
complaints of pain on exercise and elective hernia repair.  
VA clinical records in September 1993 noted abdominal 
discomfort and constipation.  VA orthopedic and psychiatric 
examinations in March 1994 and July 1995 and records received 
from SSA were silent as to any complaints of abdominal 
symptomatology.  Private clinical records in August 1994 VA 
clinical records in August 1995 indicated that the appellant 
complained of epigastric pain after eating, and revealed 
partial abdominal obstruction and abdominal hernia.  

None of this evidence discussed the etiology of the claimed 
disorder as related to service.  As there is no indication 
that the surgeries in 1991 or 1992 were related to the 
appellant's service ending in 1970, the claim must be denied.  
The appellant alleges that there is a connection between his 
current abdominal symptoms, the need for surgery in 1991 and 
1992, and his service ending in 1970.  The medical evidence 
does not establish such a connection.  Moreover, the record 
does not indicate that the appellant possesses the requisite 
medical knowledge to render a probative opinion on a matter 
requiring medical expertise.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the evidence is not in 
equipoise, and that the preponderance of the evidence is 
against the claim that residuals of an exploratory laparotomy 
with appendectomy, umbilical hernia repair and incisional 
hernia are related to service.  

Right Eye Injury

The service medical records show a traumatic injury to the 
right eye in July 1969 (the records show that he was hit by 
either a fist or a beer bottle).  He was admitted for 
multiple subconjunctival hemorrhages; an x-ray was negative 
for fracture.  Later in July 1969 the records noted healing 
internal hemorrhage of the left eye, and in November 1969 no 
eye pathology was complained of or reported when the veteran 
was seen at a clinic.  Separation examination in February 
1970 showed complaints of eye trouble and a normal clinical 
evaluation of the eyes.  VA examination in February 1993 
noted the appellant's complaints of eye irritation and 
diagnosed refractive error.  VA visual examination in 
February 1993 revealed refractive error, hyperopia (a type of 
refractive error), and presbyopia (visual impairment due to 
advancing age).  Refractive error is not a disease or injury 
for which service connection may be established.  38 C.F.R. 
§ 3.303(c) (2002).  VA orthopedic and psychiatric 
examinations in March 1994 reveal no complaints or references 
to an eye disorder.  VA clinical records from the San Juan 
VAMC are silent as to any disorder related to the right eye.  
Records received from SSA similarly are silent as to any 
complaints, findings, or treatment of a right eye disorder.  



As these documents do not show a current right eye disorder, 
the initial element of a service-connection claim is not 
satisfied.  The records from SSA include an undated statement 
from a private ophthalmologist indicating that in April 1989 
and September 1992 the appellant was evaluated and diagnosed 
with hypermetropia and presbyopia.  However, this statement 
offers no further information than that provided by a VA 
visual examination in February 1993, which revealed 
refractive error, hyperopia, and presbyopia.  In other words, 
the evidence fails to offer support for a finding of a 
current right eye disorder, other than the non-service 
connectable refractive error, hyperopia, or presbyopia, a 
predicate condition for service connection.  

The appellant alleges he currently has residuals of a right 
eye injury.  The medical evidence does not show such current 
residuals related to the in-service injury.  Moreover, the 
record does not indicate that the appellant possesses the 
requisite medical knowledge to render a diagnosis of his own 
medical problems, a matter requiring medical expertise.  See 
Edenfield, 8 Vet. App. at 388; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for residuals of a right 
eye disorder.  

B.  Service Connection for a Respiratory Disorder, 
a Skin Disorder, Hepatitis, a Left Eye Disorder, a Dental 
Disorder, and Sinusitis

As discussed above, service connection requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), (b) (2002); Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  



In addition to his general allegations of service connection, 
the appellant alleges he has a skin disorder related to 
exposure to herbicide agents while serving in Vietnam.  A 
claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a) 
(2002).  A "herbicide agent" is a chemical in a herbicide 
used in support of the U.S. and allied military operations in 
the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2002).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2002).  The "Vietnam era" is 
the period beginning on February 28, 1961 and ending on May 
7, 1975, inclusive, in the case of a veteran who served in 
the Republic of Vietnam during that period.  38  C.F.R. 
§ 3.2(f) (2002).  However, for purposes of application of the 
presumption under 38 U.S.C.A. § 1116, the service must have 
been in the Republic of Vietnam between January 9, 1962, and 
May 7, 1975.  

The appellant served in Vietnam during the Vietnam era.  He 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  The record supports the conclusion that he served in 
Vietnam within the appropriate period, and thereby had 
qualifying Vietnam service.  38 U.S.C.A. § 1116(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a) 
(2002).  Because the appellant is presumed to have been 
exposed to a herbicide agent during active service, chloracne 
of other acneform disease consistent with chloracne shall be 
service connected if manifest to a degree of disability of 10 
percent or more.  38 U.S.C.A. § 1116(a)(2)(F) (West 2002).  

The service medical records are entirely silent as to any 
finding of a respiratory disorder, a skin disorder, 
hepatitis, a dental disorder, or sinusitis.  There is a 
notation to healing internal hemorrhage of a left eye in a 
July 1969 service clinical record, though, given the injury 
that same month to the right eye, that reference appears to 
be mistaken - the examiner most likely intended to note the 
right eye.  The separation examination in February 1970 
revealed no discussion of any of these disorders.  

The evidence assembled after service begins with a VA x-ray 
in August 1992, more than 22 years after service, showing a 
normal chest and no indication of a respiratory problem.  VA 
general medical examination in February 1993 showed no 
symptomatology associated with a respiratory disorder, a skin 
disorder, hepatitis, a dental disorder, sinusitis, or a left 
eye injury.  VA visual examination in February 1993 noted 
refractive error, hyperopia, and presbyopia.  A private 
ophthalmologist reported in an undated statement that the 
appellant had been evaluated in April 1989 and in September 
1992 for hypermetropia (hyperopia) and presbyopia.  VA x-ray 
in November 1993 showed a normal chest and no indication of a 
respiratory problem.  VA orthopedic examinations in March 
1994 and July 1995 were silent as to any respiratory 
disorder, skin disorder, hepatitis, dental disorder, 
sinusitis, or left eye injury.  A SSA decisional document in 
December 1994 indicated no visual limitation affecting the 
appellant.  VA clinical records in August 1995 noted a 
history of hepatitis in 1986, though a private laboratory 
report in June 1990 was negative for hepatitis A.  

The common theme emanating from this evidence is the lack of 
any indication of current medical problems that might warrant 
service connection.  With respect to respiratory or skin 
disorders, the evidence is silent as to any current 
symptomatology, including a skin disorder such as chloracne 
that could be presumptively service connection under 
38 C.F.R. § 3.309(e) (2002).  There is similarly no evidence 
revealing any current symptomatology of a dental disorder or 
of sinusitis.  As for a left eye disorder, the only 
impairment is refractive error, hyperopia (a type of 
refractive error), and presbyopia (visual impairment due to 
advancing age), for which service connection cannot be 
established.  See 38 C.F.R. § 3.303(c) (2002) (refractive 
error is not a disease or injury).  With respect to 
hepatitis, a laboratory report in June 1990 was negative for 
hepatitis.  Though an August 1985 VA clinical record noted a 
history of hepatitis in 1986, that history was simply a 
recitation by an examiner of the appellant's statement of his 
own history.  This evidence therefore represents information 
simply recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner.  As such, it 
cannot constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent that 
this clinical record based a finding on a recitation by the 
appellant of his own medical history, the information is not 
probative evidence as to the etiology of the disorder.  As 
the evidence is not probative, it cannot form the basis of 
competent medical evidence.  

The Board finds that the evidence of record does not show 
current symptomatology associated with a respiratory 
disorder, a skin disorder, hepatitis, a left eye disorder, a 
dental disorder, or sinusitis.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claims of entitlement to service connection for a 
respiratory disorder, a skin disorder, hepatitis, a left eye 
disorder, a dental disorder, and sinusitis.  


ORDER

1.	Service connection for residuals of an exploratory 
laparotomy with appendectomy, umbilical hernia repair and 
incisional hernia is denied.

2.	Service connection for residuals of a right eye injury 
is denied.  

3.	Service connection for a respiratory disorder is denied.  

4.	Service connection for a skin disorder is denied.  

5.	Service connection for hepatitis is denied.  

6.	Service connection for a left eye disorder is denied.  

7.	Service connection for a dental disorder is denied.  

8.	Service connection for sinusitis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

